      Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 1 of 31 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                     :
                                                     :
COMMODITY FUTURES TRADING                            : CIVIL ACTION NO. 1:20-cv-5777
COMMISSION,                                          :
                                                     :
                      Plaintiff,                     :
                                                     :
       v.                                            :
                                                     :
ROMAN BANOCZAY, JR.,                                 :
ROMAN BANOCZAY, SR., and                             :
BAZUR SPOL. S.R.O.,                                  :
                                                     :
                      Defendants.                    :
                                                     :
                                                     :

                 COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL
             MONETARY PENALTIES, AND OTHER EQUITABLE RELIEF

       Plaintiff Commodity Futures Trading Commission (the “CFTC” or “Commission”)

alleges as follows:

                                       I.   SUMMARY

       1.      From at least January 16, 2018 through February 12, 2018 (the “Relevant

Period”), Defendant Roman Banoczay, Jr. (“Banoczay”) engaged in a manipulative and

deceptive scheme by “spoofing” (bidding or offering with the intent to cancel the bid or offer

before execution) while placing orders for and trading crude oil futures contracts on the New

York Mercantile Exchange. Banoczay was an active trader in the crude oil futures markets since

2013, and his trading was generally profitable. But in January 2018, he experienced a string of

sudden and substantial losses, losing more than one million dollars over three trading days, and

nearly wiping out the profits he had earned trading during the entirety of 2017. Amid these

mounting losses, Banoczay developed the spoofing strategy he executed during the Relevant
      Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 2 of 31 PageID #:2




Period. After spoofing an average of twenty-seven times per day during the second half of

January, Banoczay ramped up his activity in February, spoofing an average of over 200 times per

day. This activity reached a crescendo on February 12, 2018, when Banoczay spoofed the

market more than 700 times on a single day. In response to this trading activity, Banoczay’s

futures commission merchant put a hold on his accounts, and he ceased trading. Nevertheless,

with the aid of his spoofing, Banoczay was able to recoup some of his earlier losses. For

example, during his most intense spate of spoofing, he earned more than $332,000 in profits over

eight days of trading.

       2.      Banoczay placed orders and traded through accounts held by his father, Defendant

Roman Banoczay, Sr. (“Banoczay Sr.”), and by their family’s corporation, Defendant BAZUR

Spol. S.R.O. (“BAZUR”) (collectively with Banoczay and Banoczay Sr., “Defendants”).

       3.      On more than 2,000 occasions during the Relevant Period, Banoczay placed large

orders that he intended to cancel before execution. In placing these large orders, Banoczay sent

false signals of supply and demand to the market. These false signals were designed to deceive

market participants into executing the orders that Banoczay actually wanted filled, and allowed

Banoczay to fill those orders sooner, at a better price, and/or in larger quantities than they

otherwise would have been filled.

       4.      By virtue of this conduct, as further alleged herein, during the Relevant Period,

Banoczay engaged in acts and practices that violated Section 4c(a)(5)(C) of the Act, 7 U.S.C.

§ 6c(a)(5)(C) (2018).

       5.      By virtue of this conduct, as further alleged herein, during the Relevant Period,

Banoczay engaged in acts and practices that violated Section 6(c)(1) of the Act, 7 U.S.C. § 9(1)




                                                  2
      Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 3 of 31 PageID #:3




(2018), and Commission Regulation (“Regulation”) 180.1(a)(1) and (3), 17 C.F.R. § 180.1(a)(1),

(3) (2019).

       6.        Defendants Banoczay Sr. and BAZUR are strictly liable for these violations under

Section 2(a)(1)(B) of the Act, 7 U.S.C. § 2(a)(1)(B) (2018), and Regulation 1.2, 17 C.F.R. § 1.2

(2019), because Banoczay served as their agent and committed these violations within the scope

of his agency.

       7.        The Commission brings this action pursuant to Section 6c of the Act,

7 U.S.C. § 13a-1 (2018), to enjoin Defendants’ unlawful acts and practices and to compel

Defendants’ compliance with the Act and Regulations. In addition, the Commission seeks civil

monetary penalties and other equitable relief, including but not limited to disgorgement and

trading and registration prohibitions, as the Court deems necessary and appropriate.

                              II. JURISDICTION AND VENUE

       8.        This Court has jurisdiction over this action under 28 U.S.C. § 1331 (2018)

(federal question jurisdiction) and 28 U.S.C. § 1345 (2018), which provides that district courts

have original jurisdiction over civil actions commenced by the United States or by any agency

expressly authorized to sue by Act of Congress. Section 6c(a) of the Act, 7 U.S.C. § 13a-1(a)

(2018), authorizes the Commission to seek injunctive relief in any proper district court of the

United States against any person whenever it shall appear to the Commission that such person

has engaged, is engaging, or is about to engage in any act or practice constituting a violation of

any provision of the Act or any rule, regulation, or order thereunder.

       9.        Venue properly lies with this Court pursuant to 7 U.S.C. § 13a-1(e), because

Defendants transacted business in the Northern District of Illinois by trading commodity futures

on the Chicago Mercantile Exchange through its Globex trading platform, which is located in



                                                 3
      Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 4 of 31 PageID #:4




this District. In addition, the acts and practices in violation of the Act and Regulations occurred

within this District.

                                        III. PARTIES

        10.     Plaintiff Commodity Futures Trading Commission is the independent federal

regulatory agency charged by Congress with the administration and enforcement of the Act and

the rules, Regulations, and orders promulgated thereunder. One of its core responsibilities is to

protect the public interest by deterring and preventing disruptions to market integrity. See

7 U.S.C. § 5(b) (2018). The Commission is headquartered at 1155 21st Street NW, Washington,

DC 20581.

        11.     Defendant Roman Banoczay, Jr. is a resident of Bratislava, Slovakia and is

Banoczay Sr.’s son. During the Relevant Period, Banoczay directed the trading of commodity

futures through accounts held by Banoczay Sr. and BAZUR. Upon information and belief,

Banoczay was authorized to do so by Banoczay Sr. and BAZUR.

        12.     Defendant BAZUR spol. s.r.o. is a Slovak business entity based in Bratislava,

Slovakia.

        13.     Defendant Roman Banoczay, Sr. is a resident of Bratislava, Slovakia. During

the Relevant Period, Banoczay Sr. served as CEO and statutory authorized representative of

BAZUR.

                            IV. OTHER RELEVANT ENTITIES

        14.     The New York Mercantile Exchange (“NYMEX”) is a commodity exchange

that is registered with the CFTC as a designated contract market under 7 U.S.C. § 7, and defined

as a “registered entity” under 7 U.S.C. § 1a(40). Among other commodities, NYMEX lists crude

oil futures for trading. NYMEX’s headquarters is located in New York, New York.



                                                 4
      Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 5 of 31 PageID #:5




        15.     CME Group Inc. (“CME”) is a Delaware corporation with its principal place of

business in Chicago, Illinois. CME is the holding company that owns NYMEX and operates

(including during the Relevant Period) an electronic trading platform known as Globex located

in Aurora, Illinois.

                                 V.    LEGAL BACKGROUND

A.      Spoofing

        16.     Section 4c(a)(5)(C) of the Act, 7 U.S.C. § 6c(a)(5)(C) (2018), provides that “[i]t

shall be unlawful for any person to engage in any trading, practice, or conduct on or subject to

the rules of a registered entity that . . . is, is of the character of, or is commonly known to the

trade as, ‘spoofing’ (bidding or offering with the intent to cancel the bid or offer before

execution).”

B.      Manipulative or Deceptive Devices

        17.     Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2018), provides that “[i]t shall be

unlawful for any person, directly or indirectly, to use or employ, or attempt to use or employ, in

connection with any swap, or a contract of sale of any commodity in interstate commerce, or for

future delivery on or subject to the rules of any registered entity, any manipulative or deceptive

device or contrivance, in contravention of such rules and regulations as the Commission shall

promulgate.”

        18.     Regulation 180.1(a), 17 C.F.R. § 180.1(a) (2019), provides that “[i]t shall be

unlawful for any person, directly or indirectly, in connection with any swap, or contract of sale

of any commodity in interstate commerce, or contract for future delivery on or subject to the

rules of any registered entity, to intentionally or recklessly: (1) [u]se or employ, or attempt to

use or employ, any manipulative device, scheme, or artifice to defraud; . . . [or] (3) [e]ngage, or



                                                   5
      Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 6 of 31 PageID #:6




attempt to engage, in any act, practice, or course of business, which operates or would operate as

a fraud or deceit upon any person.”

C.     Derivative Liability

       19.     Section 2(a)(1)(B) of the Act, 7 U.S.C. § 2(a)(1)(B) (2018), and Regulation 1.2,

17 C.F.R. § 1.2 (2019), provide that “[t]he act, omission, or failure of any official, agent, or other

person acting for any individual, association, partnership, corporation, or trust within the scope

of his employment or office shall be deemed the act, omission, or failure of such individual,

association, partnership, corporation, or trust, as well as of such official, agent, or other person.”

                     VI. MARKET AND PRODUCT BACKGROUND

A.     Fundamentals of Crude Oil Futures Markets

       20.     A futures contract is an agreement to buy or sell a commodity for delivery or cash

settlement in the future at a specified price. Like all commodity futures markets, the market for

crude oil futures enables producers and users of crude oil to hedge the price of those

commodities. For market participants generally, the crude oil futures market serves as a

principal means for investment in crude oil, which is commonly used to assume or shift price

risk or to speculate on price.

       21.     A futures contract traded on an exchange has standard, non-negotiable contract

specifications, such as the quality, quantity, and physical delivery time and location for the given

product. The West Texas Intermediate crude oil futures contract (“Crude Oil” contract) is traded

on NYMEX. The standard contract unit for the Crude Oil contract (one “lot,” in trading

terminology) equals 1,000 barrels of oil. The contract price is quoted in dollars per barrel, with a

minimum price change (commonly referred to as a “tick”) of $0.01 per barrel. Because one

Crude Oil contract equals 1,000 barrels, a one-tick change in the quoted price results in a $10

change in the actual price of a single lot ($0.01 per barrel x 1,000 barrels).

                                                  6
         Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 7 of 31 PageID #:7




          22.      Crude Oil contracts are traded for delivery on a monthly basis for the current

calendar month, each calendar month for the next ten calendar years, and two additional contract

months. The Crude Oil contract can be traded on CME’s Globex electronic trading platform

between 5:00 p.m. Central Time on Sunday evening and 4:00 p.m. Central Time on Friday

afternoon.1

B.        Operation of CME’s Electronic Trading Platform (Globex)

          23.      CME’s electronic trading platform, Globex, is an open-access marketplace that

allows traders to view the book of visible orders and prices for futures contracts, and enter their

own orders to buy or sell futures contracts. An “order,” in the context of electronic exchange

trading, is a request submitted to the exchange to buy (that is, “bid”) or sell (that is, “offer” or

“ask”) a certain number of a specified futures contract. An order may be for one or more lots.

Orders are entered into the exchange’s order book, and when there is a willing buyer and seller

for a contract at a specified price, a transaction occurs and the orders are “filled” or “executed.”2

At any time before an order is fully filled, a trader may “cancel” the order. When an order is

canceled, the contracts that have not yet been bought or sold are pulled from the order book.

          24.      When a bid or offer is submitted through Globex, it becomes part of the list of

orders reflected in the “order book” for a particular futures contract. Traders are able to see the

“visible” portion of the order book (also known as “market depth”) for at least ten price levels on



1
    All times described in this Complaint are expressed in Central Time, unless otherwise stated.
2
  CME employs a matching algorithm to match bids and offers for execution on Globex. In certain
markets, like the crude oil futures markets at issue here, the matching algorithm applies a First-In-First-
Out (“FIFO”) priority-in-time method to orders entered at the same price level of the order book. The
first orders placed at a price level are the first to be executed. As a general matter, if there are multiple
buy orders at a price level, the orders will be filled in the order they were placed. The orders that are first
in line to be filled at a given price level are said to be at the “front of the queue,” and the last orders at a
given price level are said to be at the “back of the queue.” As a general matter, the orders at the back of
the queue will be filled only if all of the other orders at the same price level have already been filled.

                                                       7
      Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 8 of 31 PageID #:8




the buy side and for at least ten price levels on the sell side for all market participants. The

visible portion of the order book includes only the aggregate number of orders at each price level

and the aggregate number of lots comprising those orders. The identities of the traders who

placed the orders and the number of lots sought in any particular order are not visible to market

participants.

        25.      For example, if the “best-bid” (the highest price at which any trader is willing to

buy) is 6500, and the “best-ask” (the lowest price at which any trader is willing to sell) is 6501,

then on the buy side, the visible order book displays the lots available at price levels of 6500,

6499, 6498, 6497, and so forth until reaching the tenth-highest price level at 6491.3 On the sell

side, the book displays the lots available at price levels of 6501, 6502, 6503, 6504, and so forth

until reaching the tenth-lowest price level at 6510. The “bid-ask spread” is the difference

between the best-ask and best-bid price levels; accordingly, the bid-ask spread in the example

above is 1 (6501 less 6500).




3
 Globex displays the price for the Crude Oil contract (and other futures contracts) without decimal points.
In this example, the best bid is equal to a contract price of $65.00 per barrel, and the best-ask is equal to a
contract price of $65.01 per barrel.

                                                      8
      Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 9 of 31 PageID #:9




        26.     To illustrate, the chart below shows an example of how the first five levels of the

visible order book in a Crude Oil futures contract at a hypothetical moment in time could be

visualized:

                                      Buy          Buy          Sell          Sell
                       Price
                                     Orders        Lots        Orders         Lots
                       6505                                      17            18
                       6504                                      21            22
                       6503                                      21            23
                       6502                                      12            12
                       6501                                       6            11
                       6500             4            4
                       6499            13           13
                       6498            17           23
                       6497            26           36
                       6496            17           25


        27.     An “aggressive” order is an order that crosses, or aggresses, the bid-ask spread in

order to execute a trade. An aggressive buy order is a bid placed at the best-ask price or higher,

i.e., an order to buy at a price at which at least one other trader is currently willing to sell. An

aggressive sell order is an offer placed at the best-bid price or lower, i.e., an order to sell at a

price at which at least one other trader is currently willing to buy. Using the example above, an

aggressive buy order would be placed at 6501 (or higher if the best ask moved up) and an

aggressive sell order would be placed at 6500 (or lower if the best bid moved down).

        28.     A “resting” order, by contrast, does not cross the bid-ask spread. A resting buy

order is a bid placed at the best-bid price or lower, i.e., an order to buy at a price that is lower

than the price that other traders are currently willing to sell. A resting sell order is placed at the

best-ask price or higher, i.e., an order to sell at a price that is higher than the price that other

traders are currently willing to buy. Using the example above, a resting buy order would be

placed at 6500 or lower and a resting sell order would be placed at 6501 or higher.

                                                    9
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 10 of 31 PageID #:10




C.        How Futures Markets Respond to Order Activity

          29.   All else being equal, in futures markets—including the crude oil futures market—

prices will generally rise when there is more interest in buying a particular contract (i.e., the

demand side) than there is in selling (i.e., the supply side); conversely, prices will generally fall

when supply exceeds demand (i.e., there is more interest in selling than buying).

          30.   Many market participants incorporate these general supply and demand concepts

into their trading decisions. Market participants consider, for example, liquidity and market

depth—i.e., the volume of lots and orders at various prices of the visible order book—to

determine whether there is generally more interest to buy or to sell in the market at any given

time, and thus whether a corresponding price change is likely. Market participants also consider

“order book balance” or “order book pressure”—i.e., the ratio of lots and orders on the bid side

of the market to the lots and orders on the offer side of the market. Many market participants use

automated trading systems that analyze the market for imbalances in the order book and use that

information to inform trading decisions.

          31.   For instance, if there are substantially more lots and/or orders on the bid side than

on the offer side, market participants may reasonably believe that there is more interest to buy

than to sell, and thus infer that a price increase is likely. These market participants may then

trade accordingly, and some may attempt to buy lots before the expected price increase. In such

a case, these market participants would place aggressive buy orders (i.e., at a higher price than

the currently resting buy orders in the market), making execution of resting sell orders more

likely.

D.        Mechanics of Spoofing in Futures Markets

          32.   Spoofing and related manipulative or deceptive trading strategies seek to take

advantage of these market fundamentals and market participants’ reactions to them. This might

                                                  10
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 11 of 31 PageID #:11




be done, for example, by placing one or more resting orders (which the trader intends to execute)

on the sell side of the market, and then placing one large order or a series of relatively large

orders (which the trader intends to cancel before execution) on the buy side. The large orders on

the buy side would create an order book imbalance and convey a false appearance that there is

more interest to buy than to sell in the market. This might deceive other market participants into

trading at a time, price, or quantity they otherwise would not have, in a way that benefits the

trader. In this example, the trader’s large buy orders could deceive other market participants into

placing aggressive orders to buy, thus moving the price higher and allowing the trader’s sell

orders to be executed sooner, at a better price, and/or in larger quantities than they otherwise

would have been executed. Once the trader executes his desired sell orders, he would cancel the

larger orders on the other side of the market.

          VII. BANOCZAY’S MANIPULATIVE AND DECEPTIVE SCHEME

A.     Banoczay’s Trading and Overview of Spoofing Scheme

       33.     From approximately October 31, 2013, through April 19, 2018, Banoczay Sr. held

trading accounts at a futures commission merchant based in Chicago, Illinois. These accounts

included a primary account in the name of Banoczay Sr., and two sub-accounts, one in the name

of Banoczay Sr. and another in the name of BAZUR (together, the “Futures Trading Accounts”).

According to paperwork filed with the futures commission merchant, both sub-accounts

authorized “Roman Banoczay” to act as financial advisor and exercise discretionary trading

authority over them.

       34.     Banoczay entered orders and executed trades through the Futures Trading

Accounts and, upon information and belief, was the only person who did so. During the

Relevant Period, Banoczay traded manually, by submitting orders, cancelations, and

modifications using a computer mouse or keyboard. Banoczay traded in the Futures Trading

                                                 11
    Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 12 of 31 PageID #:12




Accounts on his own behalf, and on behalf of Banoczay Sr. and BAZUR. Upon information and

belief, Banoczay Sr. and BAZUR authorized and were aware of Banoczay’s trading. Banoczay

was an agent of both BAZUR and Banoczay Sr., and all of his trading in the Futures Trading

Accounts was conducted within the scope of and in furtherance of that agency.

       35.      During the Relevant Period, Banoczay engaged in a manipulative and deceptive

scheme (the “Scheme”) that consisted of spoofing the crude oil futures market on CME’s Globex

electronic trading platform. When he engaged in the Scheme, Banoczay knew or was reckless to

the fact that his spoof orders would send false signals of increased supply or demand (i.e.,

increased selling or buying interest) into the market and would deceive or trick other market

participants.

       36.      Banoczay’s turn to spoofing came amid a string of significant trading losses that

he incurred in January 2018. Specifically, he lost more than $289,000 on January 10, more than

$624,000 on January 24, and more than $87,000 on January 26.

       37.      In the face of these losses, Banoczay started implementing and refining a spoofing

strategy. Banoczay began to spoof on January 16, and from that point through the end of that

month, he engaged in between six and sixty-one spoofing events each day.

       38.      Banoczay often spoofed into and out of corresponding positions in the market—in

other words, in several instances Banoczay bought a long position in the market through

spoofing, and then offset that long position by spoofing to sell a corresponding short position.

This behavior earned Banoczay a profit based on the difference in price between his buy and sell.

In early February, Banoczay’s spoofing accelerated. By February 2, he started spoofing

consistently and increasingly, executing seventy-six to 332 spoofing events per day until




                                                12
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 13 of 31 PageID #:13




February 12, when he engaged in more than 700 spoofing events in a single day. After that, his

futures commission merchant put a hold on his account.

       39.     During the Relevant Period, Banoczay engaged in more than 2,000 distinct

spoofing events. These 2,000-plus events encompassed 19,100 individual spoof orders.

       40.     Banoczay’s sudden and substantial reliance on spoofing was successful in helping

to offset his earlier trading losses. For example, during his most intense spate of spoofing, from

February 2 through February 12, he earned more than $332,000 in profits over just eight days of

trading.

B.     Banoczay’s Spoofing Technique

       41.     Banoczay’s Scheme followed a general pattern: (i) placing a small order

(between one and forty lots) for Crude Oil futures that he intended to execute (“Genuine

Orders”); (ii) within seconds before or after entering a Genuine Order, placing a series of much

larger resting orders (almost 97% of which were forty lots each) in rapid succession at various

price levels on the opposite side of the market, which he intended to cancel before execution

(“Layered Spoof Orders”); and (iii) canceling his Layered Spoof Orders within seconds of his

Genuine Order being filled.

       42.     Banoczay’s Scheme was designed to benefit financially from market participants’

reaction to his Layered Spoof Orders. The following is a simplified explanation of how his

Scheme was intended to work, using a hypothetical example of Layered Spoof Orders on the buy

side. Banoczay would place a series of large (almost exclusively 40-lot) Layered Spoof Orders

to buy that would result in an increase in demand in the order book (i.e., create or add to an order

book imbalance in which orders to buy outweigh orders to sell). This increase would be visible

to other market participants and may lead them to conclude that the price is likely to rise. This

conclusion, in turn, would impact market participants’ decisions, including prompting some to
                                                13
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 14 of 31 PageID #:14




attempt to purchase contracts before the predicted rise in price happens. In such a case, these

participants would place aggressive orders to buy (i.e., at a higher price than the currently resting

bids in the market), which would enable orders on the opposite side of the Layered Spoof

Orders—including Banoczay’s Genuine Orders—to sell sooner, at a better price, or in larger

quantities than they otherwise would.

        43.     Banoczay’s Genuine Order and Layered Spoof Orders were active simultaneously

on opposite sides of the market, but, as noted above, the Layered Spoof Orders encompassed a

far greater total volume than the Genuine Order—the average ratio of Layered Spoof Order lots

to Genuine Order lots for events was more than 8.7-to-1, and in each event Banoczay created an

imbalance of at least 100 lots between his Layered Spoof Orders and Genuine Orders. Thus,

Banoczay intended his spoofing activity to put pressure on the price in the direction of his

Genuine Order and to deceive or trick other market participants into filling his Genuine Order at

his desired price.

        44.     Banoczay designed the Scheme to ensure his Layered Spoof Orders were

canceled prior to execution while his Genuine Orders were executed at a high rate. His Scheme

worked as designed, as reflected in vastly diverging rates in which Banoczay’s Genuine and

Layered Spoof Orders were partially or fully filled (the “hit rate”). As shown in the table below,

Banoczay placed 2,346 Genuine Orders during the Relevant Period. Of these, about 69% were

hit. By contrast, less than 2% of the 19,100 Layered Spoof Orders were hit. Although more than

97% of Banoczay’s Layered Spoof Orders were 40-lot orders, as a general matter, whether an

order is hit is not dependent on its size; rather, orders at the same price level execute according to

time priority under the FIFO matching algorithm, and larger orders can receive what is called a

partial fill (i.e., only ten lots of a 40-lot order could be filled, leaving thirty lots on the market).



                                                    14
    Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 15 of 31 PageID #:15




Here, the stark contrast in hit rates illustrates Banoczay’s success in avoiding execution of his

Layered Spoof Orders.

                                    Orders Hit in Events
                               (percentages are approximate)

                              Total Orders in       Number of         Percentage of
                                  Events            Orders Hit         Orders Hit

         Genuine Orders            2,346              1,627                69%

         Layered Spoof            19,100               249                 <2%
            Orders


       45.     Thus, while Banoczay canceled almost 99% of his 19,000-plus Layered Spoof

Orders before even a partial fill, the Scheme enabled him to successfully fill, either partially or

completely, approximately 69% of his Genuine Orders during spoofing events. Furthermore,

before the Relevant Period, Banoczay rarely used 40-lot orders—placing just over 1,000 such

orders in the preceding four years. Banoczay’s limited use of 40-lot orders before the Relevant

Period when compared to his use and cancelation of thousands of such orders during the

Relevant Period demonstrates the differing intent behind his Layered Spoof Orders and Genuine

Orders (i.e., Banoczay only wanted his Genuine Orders to be filled).

       46.     Banoczay also took steps to protect his Layered Spoof Orders from execution.

For example, he canceled the Layered Spoof Orders rapidly after placing them. As illustrated in

the table below, the median cancelation time for all of his Layered Spoof Orders was 6.2

seconds, and for Layered Spoof Orders at the top level of the book (i.e., those in most danger of

being hit), the median cancellation time was just 4.3 seconds. By contrast, on those rarer

occasions when Banoczay canceled his Genuine Orders, the median cancelation time was 22.7

seconds. Similarly, on the relatively rare occasion that he used 40-lot orders prior to his Scheme,


                                                 15
    Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 16 of 31 PageID #:16




the median cancellation time for those orders was 48.6 seconds. This means that Banoczay

allowed Genuine Orders and pre-Scheme 40-lot orders to rest prior to cancelation for a

significantly longer period than his Layered Spoof Orders. The consistently fast cancelation

times for Banoczay’s Layered Spoof Orders reflect his intent to cancel them from the outset.

                                  Cancelations of Event Orders
                                    (values are approximate)

                                                     Median Time to Cancelation

              Layered Spoof Orders                          6.23 seconds
                      (All)

              Layered Spoof Orders                           4.3 seconds
              (Top Level of Book)

                 Genuine Orders                             22.7 seconds

                  40-Lot Orders                             48.6 seconds
             (Before Relevant Period)


       47.      By engaging in the Scheme as described herein, Banoczay entered Layered Spoof

Orders either to intentionally send a false signal to the market that he actually wanted to buy or

sell the number of contracts specified in those orders, or while recklessly disregarding the fact

that entering these orders would send such a false signal—a signal that injected false information

about supply and demand into the market. Banoczay knew or recklessly disregarded that the

false information about supply and demand would lure market participants to trade against his

Genuine Orders on the opposite side of the market—allowing them to fill sooner, at a better

price, or in larger quantities than they otherwise would.

       48.      The risk that his Layered Spoof Orders could mislead other market participants

into believing there was genuine supply or demand was so obvious that Banoczay must have

been aware of it. He knew that his Layered Spoof Orders would appear in the order book and

                                                16
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 17 of 31 PageID #:17




that traders often consider order book information in making trading decisions. Although

Banoczay’s Layered Spoof Orders were visible to the rest of the market, his identity as the

originator of those orders was not. Accordingly, Banoczay knew that other market participants

could not see that the same trader had placed all of the Layered Spoof Orders, or that the same

trader had placed the Layered Spoof Orders and the Genuine Orders, which might have tipped

off market participants that his Layered Spoof Orders were not bona fide. Thus, Banoczay was,

at least, reckless with respect to the danger that his Layered Spoof Orders would mislead other

market participants.

       49.     Virtually all of Banoczay’s 19,100 individual Layered Spoof Orders—

encompassed within 2,000-plus distinct spoofing events—were canceled immediately before or

after a fill of a Genuine Order. The predictable sequence inherent in Banoczay’s spoofing

pattern, repeated over and over in a span of just 27 days, demonstrates that Banoczay was not

reacting to market changes when he canceled his Layered Spoof Orders; rather, he was carrying

out a predetermined strategy that was not dependent on market conditions.

C.     Examples of Banoczay’s Spoofing Scheme

       50.     A few examples of Banoczay’s spoofing activity are illustrated below. All of

these examples share a common theme that is generally consistent with Banoczay’s spoofing

activity throughout the Relevant Period: Banoczay placed a small Genuine Order on one side of

the market, quickly preceded or followed by a set of much larger Layered Spoof Orders on the

opposite side of the market. These Layered Spoof Orders created or exacerbated a significant

market imbalance (and concomitant price pressure) and were cancelled within close proximity of

the Genuine Order being filled.




                                               17
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 18 of 31 PageID #:18




                1.      Event Example 1: January 25, 2018

        51.     On January 25, 2018, between 06:31:40.482 and 06:31:44.386 a.m., Banoczay

sold ten lots of the Crude Oil futures contract with March 2018 expiry at a price of $66.31 per

barrel. Around the same time, Banoczay placed a Genuine Order to buy ten lots of the same

contract at $66.29.4 In light of his sale of ten lots at $66.31 per barrel, if Banoczay was able to

fill his Genuine Order to buy ten lots at $66.29, he would make an immediate profit of $0.02 per

barrel. However, at the time of his final modification to his Genuine Order to buy, the best bid

was $66.30, meaning that Banoczay would not be able to fill his Genuine Order unless there was

sufficient selling interest such that all of the bids at $66.30 and all of the bids in front of him in

the queue at $66.29 were either filled or canceled.

        52.     Approximately 1.2 seconds after finalizing his Genuine Order to buy, at

06:31:45.692 a.m., Banoczay began entering a series of much larger 40-lot Layered Spoof

Orders on the sell side of the market in order to put downward pressure on the price so that his

Genuine Order to buy would be executed at its resting price. Specifically, within approximately

eight seconds (between 06:31:45.692 and 06:31:53.557 a.m.), Banoczay placed nine distinct

Layered Spoof Orders, each to sell forty lots of the Crude Oil futures contract. Banoczay placed

these orders at the following prices, in sequence: $66.36, $66.35, $66.34, $66.33, $66.32,

$66.31, $66.31, $66.30, $66.30. Banoczay canceled his first Layered Spoof Order at

$66.31about one second after placement, and did the same with his first Layered Spoof Order at

$66.30, canceling it within 400 milliseconds after placement. In other words, in a span of

seconds, Banoczay placed one bid to buy a total of ten lots, and nine offers to sell a total of 360

lots. At their peak, Banoczay’s own orders constituted a seven-to-one ratio of offers to bids, and

4
 Banoczay initially placed his Genuine Order to buy at a different quantity and price, and modified it on
multiple occasions before finalizing it at 06:31:44.504 a.m.

                                                    18
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 19 of 31 PageID #:19




a 28-to-1 ratio of lots to sell versus lots to buy, creating a significant order imbalance on the

book.

         53.    Banoczay’s attempt to put downward pressure on the price and stimulate selling

interest was successful. Between the placement of his first and fifth Layered Spoof Orders, all

resting buy orders at $66.30 were canceled or executed, and the best bid moved down to $66.29,

the price of Banoczay’s resting Genuine Order to buy. As Banoczay continued to place Layered

Spoof Orders to sell, the liquidity available (i.e., the number of resting orders) at $66.29

continued to fall, which brought Banoczay’s resting Genuine Order closer to the front of the

queue.

         54.    Finally, at 06:31:53.559 a.m.—about two milliseconds after Banoczay placed his

final Layered Spoof Order to sell—his 10-lot Genuine Order to buy was fully filled. Within 400

milliseconds of the fill, Banoczay began canceling all seven of the remaining 40-lot offers he had

just finished placing, a process he completed in just over three seconds. He began at

06:31:53.948 a.m. by canceling the offer at $66.30 per barrel, which was by then the third best

offer price. Between 06:31:54.072 and 06:31:56.953 a.m., a span of less than three seconds,

Banoczay canceled his remaining Layered Spoof Orders at $66.36, $66.35, $66.34, $66.31,

$66.32, and $66.33, respectively.5

         55.    In summary, while waiting for a fill on his Genuine Order to buy ten lots at his

desired (lower) price, Banoczay put downward pressure on the price by placing a total of nine

offers to sell a total of 360 lots, which he intended to cancel, and which he did cancel without

any lots being filled.



5
 Banoczay first modified his 40-lot orders at $66.36, $66.35, and $66.34, respectively down to twenty
lots, before canceling them between 06:31:54.072 and 06:31:54.105 a.m.

                                                   19
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 20 of 31 PageID #:20




          56.   Banoczay’s Layered Spoof Orders were disproportionate to the rest of the market

and created a significant market imbalance between total bids and offers. At 06:31:53.557 a.m.,

the volume of offers in the market at the five lowest price levels was 537 lots, 200 of which were

offered by Banoczay. Banoczay also had 40-lot offers on the order book at the next two highest

price levels, accounting for eighty of the 260 lots offered at those price levels. On the buy side,

there were 363 lots at the five-highest price levels, including Banoczay’s 10-lot bid. In other

words, within five price levels from the best bid and offer, Banoczay’s orders represented 37.2%

of the sell-side (i.e., his spoof side) and just 2.8% of the buy-side (i.e., his genuine side).

Excluding Banoczay, all traders in the market had 4.7% more bids than offers (353 lots bid

against 337 lots offered). Including Banoczay, all traders in the market had 47.9% more offers

than bids (537 lots offered against 363 lots bid). In other words, the bid and ask/offer sides of

the market would have been relatively balanced were it not for Banoczay’s Layered Spoof

Orders.

                2.      Event Example 2: February 1, 2018

          57.   On February 1, 2018, at 02:10:26.943 a.m., Banoczay sold ten lots of the Crude

Oil futures contract with March 2018 expiry at a price of $64.75 per barrel. Less than three

seconds later, Banoczay placed a Genuine Order to buy ten lots of the same contract at a price of

$64.73 per barrel.6 In light of his previous sale of ten lots at $64.75 per barrel, if Banoczay was

able to fill his Genuine Order to buy ten lots at $64.73, he would make an immediate profit of

$0.02 per barrel. However, at the time that he modified the order, the best bid was $64.75,

meaning that Banoczay would not be able to fill his Genuine Order unless there was sufficient



6
 As with Example 1, Banoczay initially input this order at a different quantity and price, and modified it
multiple times before finalizing it at 02:10:29.657 a.m.

                                                    20
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 21 of 31 PageID #:21




selling interest such that all of the bids at $64.75 and $64.74—and all of the bids in front of him

in the queue at $64.73—were either filled or canceled.

        58.     Less than six seconds after modifying the Genuine Order, at 02:10:35.632 a.m.,

Banoczay began entering a series of much larger 40-lot Layered Spoof Orders on the sell side of

the market in order to put downward pressure on the price so that his Genuine Order to buy

would be executed at its resting price. Specifically, within approximately six seconds (between

02:10:35.632 and 02:10:41.857 a.m.), Banoczay placed twelve distinct Layered Spoof Orders,

each to sell forty lots of the Crude Oil futures contract. Banoczay placed these orders at the

following prices, in sequence: $64.85, $64.84, $64.83, $64.82, $64.81, $64.80, $64.79, $64.78,

$64.77, $64.76, $64.75, $64.74. In other words, in a span of seconds, Banoczay placed one bid

to buy a total of ten lots, and twelve offers to sell a total of 480 lots. Banoczay’s own orders

constituted a 12-to-1 ratio of offers to bids, and a 48-to-1 ratio of lots to sell versus lots to buy,

creating a significant order imbalance on the book.

        59.     Banoczay’s attempt to put downward pressure on the price and stimulate selling

interest was successful. All resting buy orders at $64.75 were executed or canceled, which

moved the best bid down to $64.74, one tick away from Banoczay’s resting Genuine Order to

buy. As Banoczay continued to place Layered Spoof Orders to sell, the liquidity available at

$64.74 fell until the best bid moved down to $64.73. As liquidity continued to fall further at

$64.73, Banoczay’s resting Genuine Order moved closer to the front of the queue.

        60.     Finally, at 02:10:41.859 a.m.—about two milliseconds after Banoczay placed his

twelfth Layered Spoof Order to sell—his ten-lot Genuine Order to buy was fully filled. Within

350 milliseconds of the fill, Banoczay began canceling all twelve of the 40-lot offers he had just




                                                   21
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 22 of 31 PageID #:22




finished placing, a process he completed within five seconds.7 He began at 02:10:42.199 a.m. by

canceling the offer at $64.74 per barrel, which was by then the best offer price. Between

02:10:42.366 and 02:10:42.414 a.m., a span of less than 100 milliseconds, he canceled all of the

offers between $64.79 and $64.85, and between 02:10:44.455 and 02:10:46.265 a.m., he

canceled his 40-lot offers at $64.75, $64.76, $67.77, and $64.78 per barrel.

        61.     In summary, while waiting for a fill on his Genuine Order to buy ten lots at his

desired (lower) price, Banoczay put downward pressure on the price by placing twelve offers to

sell a total of 480 lots, which he intended to cancel, and which he did cancel without any lots

being filled.

        62.     Here again, Banoczay’s Layered Spoof Orders were disproportionate to the rest of

the market and created a significant market imbalance between total bids and offers. At

02:10:41.857 a.m., the volume of offers in the market at the five lowest price levels was 547 lots,

200 of which were offered by Banoczay. Banoczay also had 40-lot offers on the order book at

the next five highest price levels, accounting for 200 of the 592 lots offered at those price

levels. On the buy side, there were 309 lots bid at the five-highest price levels, including

Banoczay’s 10-lot bid. In other words, within five price levels from the best bid and offer,

Banoczay’s orders represented 36.6% of the sell-side (i.e., his spoof side) and just 3.2% of the

buy-side (i.e., his genuine side). Excluding Banoczay, all traders in the market had 16.1% more

lots offered than lots bid (347 lots offered against 299 lots bid). Including Banoczay, all traders

in the market had 77.0% more offers than bids (547 lots offered against 309 lots bid). Once

again, the bid and ask/offer sides of the market would have been significantly more balanced

were it not for Banoczay’s Layered Spoof Orders.

7
 Banoczay modified four of his Layered Spoof Orders to sell down to twenty lots before canceling
immediately after.

                                                  22
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 23 of 31 PageID #:23




                3.      Event Example 3: February 12, 2018

          63.   On February 12, 2018, at 03:02:13.105 a.m., Banoczay began entering a series of

40-lot Layered Spoof Orders to buy Crude Oil futures contracts with March 2018 expiry in order

to put upward pressure on the price. Specifically, within approximately six seconds (between

03:02:13.105 and 03:02:18.875 a.m.), Banoczay placed eight distinct Layered Spoof Orders,

each to buy forty lots of the Crude Oil futures contract. Banoczay placed these orders at the

following prices, in sequence: $60.38, $60.39, $60.40, $60.41, $60.42, $60.43, $60.44, $60.40.

At the start of the first order, the best bid was $60.45 per barrel and the best offer was $60.46 per

barrel.

          64.   Banoczay’s attempt to put upward pressure on the price and stimulate buying

interest was successful. Between the placement of his first and third Layered Spoof Orders, the

liquidity available at $60.45 completely disappeared, and the best bid moved up to $60.46.

          65.   At 03:02:18.576 a.m., within 1.2 seconds after the seventh of his eight Layered

Spoof Orders to buy, Banoczay placed a Genuine Order to sell forty lots of the same contract at a

price of $60.46 per barrel.8 At the time, the best bid was $60.46 per barrel and the best offer was

$60.47 per barrel, meaning that Banoczay’s sale was an aggressive offer that crossed the bid-ask

spread. The order was fully filled within one millisecond. At the time of the placement of the

Genuine Order, Banoczay’s own orders constituted a 7-to-1 ratio of bids to offer, creating a

significant order imbalance on the book.

          66.   Within 320 milliseconds of the final fill on the Genuine Order to sell, Banoczay

began canceling all eight of the 40-lot bids he had placed, a process he completed in less than 2.5


8
 Banoczay’s eighth and final Layered Spoof Order was placed less than 300 milliseconds after he filled
his 40-lot aggressive Genuine Order to sell on the opposite side, however he canceled it within 2.358
seconds.

                                                  23
       Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 24 of 31 PageID #:24




seconds. He began at 03:02:18.894 a.m., by first canceling the bid at $60.38 per barrel.9 The

remaining seven Layered Spoof Orders were canceled in a span of four milliseconds, between

03:02:21.229 and 03:02:21.233 a.m.

          67.      In summary, in order to move the price up to aggressively sell at $60.46,

Banoczay placed a total of eight bids to buy a total of 320 lots, which he intended to cancel, and

which he did cancel without any lots being filled.

          68.      Once again, Banoczay’s Layered Spoof Orders were disproportionate to the rest

of the market. At 03:02:17.383 a.m., the volume of bids in the market at the five highest price

levels was 291 lots, 120 of which were from Banoczay. Banoczay also had 40-lot bids on the

order book at the next four highest price levels, accounting for 160 of 287 lots bid at those price

levels. On the sell side, there were 290 lots offered at the five lowest price levels, none of which

were Banoczay’s. In other words, within five price levels from the best bid and offer,

Banoczay’s orders represented 41.2% of the buy side (i.e., his spoof side) and none of the sell

side. Excluding Banoczay, all traders in the market had 69.6% more offers than bids (290 lots

offered against 171 lots bid). Banoczay’s spoof orders eliminated this divergence such that the

entire market had almost the same number of lots offered as lots bid (290 lots offered against 291

lots bid).

          69.      Approximately 1.2 seconds after Banoczay canceled his last Layered Spoof Order

to buy, and within four seconds of executing his Genuine Order to sell at $60.46, Banoczay

reversed course and began entering a series of 40-lot Layered Spoof Orders to now sell Crude

Oil futures contracts with the same expiry in order to, this time, put downward pressure on the

price. Specifically, within approximately five seconds (between 03:02:22.251 and 03:02:27.305


9
    Banoczay first modified the order down to twenty lots before canceling it 18 milliseconds later.

                                                      24
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 25 of 31 PageID #:25




a.m.), Banoczay placed eight distinct Layered Spoof Orders, each to sell forty lots of the Crude

Oil futures contract. Banoczay placed these orders at the following prices, in sequence: $60.53,

$60.52, $60.50, $60.49, $60.48, $60.47, $60.46, $60.50.10 At the start of the first order, the best

bid was $60.43 per barrel and the best offer was $60.44 per barrel.

        70.     Banoczay’s attempt to put downward pressure on the price and stimulate selling

interest was successful, but not sustained. Approximately seven milliseconds after his sixth

Layered Spoof Order, the best ask moved down to $60.43 and the best bid to $60.42. However,

this was short-lived, and the best ask and bid moved back up to $60.44 and $60.43, respectively,

four milliseconds later. One millisecond after Banoczay’s next Layered Spoof Order, at

03:02:24.980 a.m., the best ask and bid moved back down to $60.43 and $60.42, respectively, for

approximately eight milliseconds, before moving back up again by $0.01 each.

        71.     Nevertheless, Banoczay succeeded in increasing the liquidity available at the best

ask of $60.44. At 03:02:26.928 a.m., approximately two seconds after the seventh of his eight

Layered Spoof Orders to sell, Banoczay placed a Genuine Order to buy forty lots of the same

contract at a price of $60.44 per barrel.11 At the time, the best bid was $60.43 per barrel and the

best offer was $60.44 per barrel, meaning that Banoczay’s bid was an aggressive bid that crossed

the bid-ask spread. The order was fully filled within one millisecond. At the time of the

placement of the Genuine Order, Banoczay’s own orders constituted a six-to-one ratio of offers

to bid, creating a significant order imbalance on the book.



10
  The first of these Layered Spoof Orders was modified down to 20 lots at 3:02:24.984 a.m., about 2.7
seconds after placement and after the placement of the seventh Layered Spoof Order, and was ultimately
canceled less than 100 milliseconds later, at 3:02:25.035 a.m.
11
  Banoczay’s eighth and final Layered Spoof Order was placed less than 500 milliseconds after he filled
his 40-lot aggressive Genuine Order to buy on the opposite side, however he canceled it within 2.203
seconds.

                                                  25
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 26 of 31 PageID #:26




        72.     Within 430 milliseconds of the final fill on his Genuine Order to buy, Banoczay

began canceling all of the 40-lot offers he had placed, a process he completed in less than three

seconds. He began at 03:02:27.351 a.m., by first canceling the bid at $60.52.12 The remaining

six Layered Spoof Orders were canceled in a span of three milliseconds, between 03:02:29.505

a.m. and 03:02:29.508 a.m.

        73.     In summary, in order to move the price down to aggressively buy at $60.44,

Banoczay placed a total of eight offers to sell a total of 320 lots, which he intended to cancel, and

which he did cancel without any lots being filled.

        74.     Similar to the first part of this example, Banoczay’s Layered Spoof Orders were

disproportionate to the rest of the market and exacerbated a market imbalance. At 03:02:24.980

a.m., the volume of offers in the market at the five lowest price levels was 347 lots, 120 of which

were from Banoczay. Banoczay also had 40-lot offers on the order book at the next five lowest

price levels, accounting for 160 of 453 lots offered at those price levels. On the bid side, there

were 133 lots bid at the five highest price levels, none of which were Banoczay’s. In other

words, within five price levels from the best bid and offer, Banoczay’s orders represented 34.6%

of the sell side (i.e., his spoof side) and none of the buy side. Excluding Banoczay, all traders in

the market had 70.7% more offers than bids (227 lots offered against 133 lots bid). With the

addition of Banoczay’s spoof orders, the divergence between offers and bids increased to 161%

(347 lots offered against 133 lots bid).

        75.     Thus, as this example shows, within a span of seventeen seconds, Banoczay first

placed a set of Layered Spoof Orders to buy 320 lots, causing upward pressure on the price so

that he could place and immediately fill his aggressive Genuine Order to sell forty lots at $60.46.

12
 Banoczay first modified the bid at $60.52 per barrel down to twenty lots, and canceled it forty-eight
milliseconds later.

                                                   26
     Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 27 of 31 PageID #:27




Immediately following the cancelations of his Layered Spoof Orders to buy, Banoczay placed a

set of Layered Spoof orders to sell 320 lots, causing downward pressure on the price so that he

could place and immediately fill his aggressive Genuine Order to buy forty lots at $60.44. As a

result, and as in the first two examples, Banoczay made a profit of $0.02 per barrel.

                VIII. VIOLATIONS OF THE ACT AND REGULATIONS

                                              COUNT I

   VIOLATIONS OF SECTION 4c(a)(5)(C) OF THE ACT, 7 U.S.C. § 6c(a)(5)(C) (2018)
                      (Disruptive Practices—Spoofing)

        76.     The allegations set forth in paragraphs 1 to 70 are re-alleged and incorporated

herein by reference.

        77.     By reason of the conduct described above, Banoczay engaged in trading,

practices, or conduct on or subject to the rules of a registered entity that is, is of the character of,

or is commonly known to the trade as, “spoofing” (bidding or offering with the intent to cancel

the bid or offer before execution).

        78.     In placing each Layered Spoof Order, Banoczay acted with the intent to cancel the

bid or offer before execution.

        79.     By reason of the foregoing, Defendants violated 7 U.S.C. § 6c(a)(5)(C).

        80.     Banoczay is directly liable for these violations. Banoczay Sr. and BAZUR are

strictly liable for these violations under Section 2(a)(1)(B) of the Act, 7 U.S.C. § 2(a)(1)(B)

(2018), and Regulation 1.2, 17 C.F.R. § 1.2 (2019), because Banoczay served as their agent and

committed these violations within the scope of his agency.

        81.     Each Layered Spoof Order, including but not limited to those specifically alleged

herein, constitutes a separate and distinct violation of 7 U.S.C. § 6c(a)(5)(C).




                                                   27
    Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 28 of 31 PageID #:28




                                           COUNT TWO

           VIOLATIONS OF SECTION 6(c)(1) OF THE ACT, 7 U.S.C. § 9(1) (2018),
           AND REGULATION 180.1(a)(1) AND (3), 17 C.F.R. § 180.1(a)(1), (3) (2019)
              (Use of a Manipulative and Deceptive Device, Scheme, or Artifice)

       82.       The allegations set forth in paragraphs 1 to 76 are re-alleged and incorporated

herein by reference.

       83.       By reason of the conduct described above, Defendants, in connection with a

contract for future delivery on a registered entity, intentionally or recklessly: (1) used or

employed, or attempted to use or employ, manipulative devices, schemes, or artifices to defraud;

or (2) engaged, or attempted to engage, in acts, practices, or courses of business, which operated

or would have operated as a fraud or deceit upon market participants.

       84.       By reason of the foregoing, Defendants violated 7 U.S.C. § 9(1) and

17 C.F.R. § 180.1(a)(1), (3).

       85.       Banoczay is directly liable for these violations. Banoczay Sr. and BAZUR are

strictly liable for these violations under 7 U.S.C. § 2(a)(1)(B) (2018) and 17 C.F.R. § 1.2 (2019),

because Banoczay served as their agent and committed these violations within the scope of his

agency.

       86.       Each Layered Spoof Order, including but not limited to those specifically alleged

herein, constitutes a separate and distinct violation of 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)

and (3).

                                  IX. RELIEF REQUESTED

       WHEREFORE, the Commission respectfully requests that this Court, as authorized by

Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), and pursuant to its own equitable powers:




                                                  28
    Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 29 of 31 PageID #:29




       A.      Find that Defendants violated Sections 4c(a)(5)(C) and 6(c)(1) of the Act,

7 U.S.C. §§ 6c(a)(5)(C), 9(1) (2018), and Regulation 180.1(a)(1) and (3),

17 C.F.R. § 180.1(a)(1), (3) (2019);

       B.      Enter an order of permanent injunction restraining and enjoining Defendants and

their affiliates, agents, servants, employees, successors, assigns, attorneys, and persons in active

concert with them who receive actual notice of such order by personal service or otherwise, from

violating 7 U.S.C. §§ 6c(a)(5)(C) and 9(1) and 17 C.F.R. §180.1(a)(1) and (3);

       C.      Enter an order permanently enjoining Defendants and any of their affiliates,

agents, servants, employees, successors, assigns, attorneys, and persons in active concert with

them, from directly or indirectly:

               1.      Trading on or subject to the rules of any registered entity (as that term is
                       defined in Section 1a(40) of the Act, 7 U.S.C. § 1a(40) (2018));

               2.      Entering into any transactions involving “commodity interests” (as that
                       term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2019)), for their own
                       personal accounts or for any account in which they have a direct or
                       indirect interest;

               3.      Having any commodity interests traded on their behalf;

               4.      Controlling or directing the trading for or on behalf of any other person or
                       entity, whether by power of attorney or otherwise, in any account
                       involving commodity interests;

               5.      Soliciting, receiving, or accepting any funds from any person for the
                       purpose of purchasing or selling any commodity interests;

               6.      Applying for registration or claiming exemption from registration with the
                       Commission in any capacity, and engaging in any activity requiring such
                       registration or exemption from registration with the Commission, except
                       as provided for in Regulation 4.14(a)(9), 17 C.F.R. § 4.14(a)(9) (2019);
                       and

               7.      Acting as a principal (as that term is defined in Regulation 3.1(a),
                       17 C.F.R. § 3.1(a) (2019)), agent, or any other officer or employee of any
                       person registered, exempted from registration, or required to be registered
                       with the Commission except as provided for in 17 C.F.R. § 4.14(a)(9);

                                                 29
    Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 30 of 31 PageID #:30




       D.      Enter an order directing Defendants, as well as any third-party transferee and/or

successors thereof, to disgorge, pursuant to such procedure as the Court may order, all benefits

received including, but not limited to, salaries, commissions, loans, fees, revenues, and trading

profits derived, directly or indirectly, from acts or practices which constitute violations of the Act

and Regulations as described herein, including pre-judgment and post-judgment interest;

       E.      Enter an order requiring Defendants, as well as any successors thereof, to make

full restitution to every person who has sustained losses proximately caused by the violations

described herein, including pre-judgment and post-judgment interest;

       F.      Enter an order directing Defendants to pay civil monetary penalties to be assessed

by the Court, in an amount not to exceed the penalty prescribed by Section 6c(d)(1) of the Act,

7 U.S.C. § 13a-1(d)(1) (2018), as adjusted for inflation pursuant to the Federal Civil Penalties

Inflation Adjustment Act Improvements Act of 2015, Pub. L. 114-74, tit. VII, § 701, 129 Stat.

584, 599-600, see Regulation 143.8, 17 C.F.R. § 143.8 (2019), for each violation of the Act and

Regulations, as described herein;

       G.      An order requiring Defendants to pay costs and fees as permitted by

28 U.S.C. §§ 1920 and 2412(a)(2) (2018); and

       H.      An order providing such other and further relief as this Court may deem necessary

and appropriate under the circumstances.




                                                 30
    Case: 1:20-cv-05777 Document #: 1 Filed: 09/29/20 Page 31 of 31 PageID #:31




Dated: September 29, 2020             Respectfully submitted,

                                      PLAINTIFF COMMODITY FUTURES TRADING
                                      COMMISSION

                                      s/Cristina Covarrubias
                                      Cristina Covarrubias

                                      1155 21st Street NW
                                      Washington, DC 20581

                                      Brian A. Hunt pro hac vice pending
                                      Trial Attorney
                                      Email: bhunt@cftc.gov
                                      Phone: (202) 418-5095

                                      Ilana Waxman, pro hac vice pending
                                      Trial Attorney
                                      Email: iwaxman@cftc.gov
                                      Phone: (202) 418-5867

                                      Daniel C. Jordan, pro hac vice pending
                                      Chief Trial Attorney
                                      Email: djordan@cftc.gov
                                      Phone: (202) 418-5339

                                      Cristina Covarrubias (Local Counsel)
                                      Trial Attorney
                                      Illinois Bar # 6305668
                                      Email: ccovarrubias@cftc.gov
                                      Phone: (312) 596-0587




                                        31
